OPINION OF THE COURT
PER CURIAM.
AFFIRMED. The trial judge correctly instructed the jury regarding defendant’s refusal to submit to an approved breath test that:
When a person is suspected of committing the offense of driving or operating a motor vehicle while under the influence of alcoholic beverages to the extent his normal faculties are impaired and refuses to take an approved chemical test, such a fact may be shown in evidence as a circumstances from which guilt may be inferred.
Now, while evidence of refusal to take a chemical test does not raise *131a presumption of guilty, it is a circumstances which the jury may consider along with all the other evidence and circumstances in this case.
See Fla. Stat. 316.1932(l)(a) (1987), South Dakota v Neville, 459 U.S. 553, 103 S.Ct. 916, 74 L.Ed.2d 748 (1983), Minor v Williams, 640 F.Supp. 360 (M.D. Tenn 1985).